DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2. 	The application does not claim for foreign priority.

Information Disclosure Statement
3. 	The information disclosure statement (IDS) was submitted on 10/16/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
4. 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

5. 	Claims 2-4 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 recites the limitation “wherein in the selecting, a first sample vehicle is selected from among the plurality of vehicles” in lines 2-3. It is unclear as to whether “a first sample an anomaly-related vehicle from among the plurality of vehicles…”, which is interpreted as selecting only one (anomaly-related) vehicle. However, claim 2 recites “wherein in the selecting, a first sample vehicle is selected from among the plurality of vehicles.”  Thus, it is unclear as to whether “a first sample vehicle” indicates the “an anomaly-related vehicle”, or “a first sample vehicle” is additionally selected in addition to the anomaly-related vehicle.
Claim 9 recites the limitation “a vehicle including an information processing device that is associated with an information processing device that transmits …” in lines 7-8. It is unclear as to what is meant by the limitation. 
Claims 3-4 are rejected under 112(b) as being dependent from the rejected claim 2.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, and 5-11 are rejected under 35 U.S.C. 103 as being unpatentable over Haga et al. (WO 2017/104112 A1; hereinafter, “Haga”) in view of Bai et al. (US 2016/0124976 A1; . 

Regarding claim 1:
Haga teaches:
A vehicle anomaly detection server (FIG. 4: an abnormality detection server 80), comprising:
a communicator (FIG. 4: a communication unit 810) that communicates with a vehicle to receive a log of an in-vehicle network included in the vehicle (para. [0080]: The communication unit 810, by communicating with the vehicles 1010 a, 1010 b, 1010 c, 1010 d, 1010 e, and 1010 f over the network 81, successively receives log information, such as information related to frames (messages) flowing on the CAN bus of each on-board network; para. [0055]: Each of the multiple vehicles 1010 may include devices such as various types of ECUs which are able to connect to the Internet via the gateway 1020 or the head unit, telematics module, or the like, by going through an in-vehicle network (on-board network). --- It is noted that the communication unit 810 teaches a communicator; an in-vehicle network teaches an in-vehicle network; log information and frames (messages) teaches a log);
a processor (para. [0079]: The anomaly detection server 80 for counteracting anomalous frames transmitted on the on-board network of the vehicle 1010 a and the like is realized by a computer provided with a processor, memory, a communication interface, and the like, for example.); and
a memory including at least one set of instructions that, when executed by the processor causes the processor to perform operations (para. [0079]: The anomaly detection server 80 for counteracting anomalous frames transmitted on the on-board network of the vehicle 1010a and the like is realized by a computer provided with a processor, memory, a communication interface, and the like, for example … and the security information generation unit 850 may be realized by having a processor execute a control program stored in memory, for example.) including:
… when information indicating that an anomaly is occurring to a first vehicle among a plurality of vehicles is obtained by the processor, an anomaly-related vehicle from among the plurality of vehicles based on the anomaly occurring to the first vehicle (para. [0161]: The anomaly detection server 80 assesses the anomaly level of a frame received on the on-board network of a certain vehicle, on the basis of information about the frame. In the case in which the anomaly level of the frame indicates that the frame is anomalous, when a fixed condition is satisfied, the anomaly detection server 80 transmits a key update request to the vehicle (the vehicle in which the anomalous frame is detected) and to vehicles having a certain relationship with the vehicle. Vehicles having a certain relationship with the vehicle in which the anomalous frame is detected are, for example, vehicles in the same vehicle family, vehicles provided with the same type of ECU, or the like. If the vehicles having the certain relationship are specifiable on the basis of information related to the vehicle in which the anomalous frame is detected, the vehicles may also have some other fixed relationship. --- It is noted that In the case in which the anomaly level of the frame (from a certain vehicle) indicates that the frame is anomalous teaches when information indicating that an anomaly is occurring to a first vehicle among a plurality of vehicles is obtained by the processor; a certain vehicle teaches a fist vehicle; one of vehicles having a certain relationship with the vehicle teaches an anomaly-related vehicle from among the plurality of vehicles; in the case in which the anomaly level of the frame indicates that the frame is anomalous, the anomaly detection server 80 transmits a .. request, which suggests that selecting one of vehicles is based on the anomaly occurring to the first vehicle), the first vehicle being the vehicle that communicates with the communicator (para. [0065]: FIG. 2 is a diagram illustrating an overall configuration of an on-board network management system according to the present embodiment. In the on-board network system, an anomaly detection server 80 and vehicles 1010a, 1010b, 1010c, 1010d, 1010e, and 1010f are connected by a network 81 that acts as a communication link. --- It is noted that an anomaly detection server 80 and vehicles are connected by a network 81 teaches the first vehicle being the vehicle that communicates with the communicator);
transmitting, to the anomaly-related vehicle via the communicator, a ... request to transmit a log of an in-vehicle network included in the anomaly-related vehicle (para. [0161]: In the case in which the anomaly level of the frame indicates that the frame is anomalous, when a fixed condition is satisfied, the anomaly detection server 80 transmits a key update request to the vehicle (the vehicle in which the anomalous frame is detected) and to vehicles having a certain relationship with the vehicle; para. [0059]: First, each of the multiple vehicles 1010 (first vehicle, second vehicle, and so on) of the group 1000 transmits log information, which is information successively acquired in each vehicle, to the cloud server 1110 of the data center operating company 1100. The cloud server 1110 receives and collects the log information from each vehicle. --- It is noted that transmits a [key update] request to vehicles having a certain relationship with the vehicle teaches transmitting a request to the anomaly-related vehicle via the communicator; each of the multiple vehicles 1010 transmits log information, which is information successively acquired in each vehicle, to the cloud server teaches to transmit a log of an in-vehicle network included in the anomaly-related vehicle); and
determining whether an anomaly is occurring to the anomaly-related vehicle, based on information indicated by the log transmitted from the anomaly-related vehicle … received by the communicator (para. [0059]: First, each of the multiple vehicles 1010 (first vehicle, second vehicle, and so on) of the group 1000 transmits log information, which is information successively acquired in each vehicle, to the cloud server 1110 of the data center operating company 1100. The cloud server 1110 receives and collects the log information from each vehicle; para. [0088]: By performing an analysis process based on the vehicle log information, the log analysis processing unit 840 performs assessment of the anomaly level with respect to a frame received on the on-board network of a certain vehicle, and the like. --- It is noted that performs assessment of the anomaly level with respect to … a certain vehicle implies that performs assessment of the anomaly level with respect to each vehicle (having a certain relationship with the vehicle) in the same manner as for the certain vehicle, which teaches determining whether an anomaly is occurring to the related vehicle; performing an analysis process based on the vehicle log information and receives and collects the log information from each vehicle (having a certain relationship with the vehicle) teaches determining based on information indicated by the log transmitted from the related vehicle; the cloud server 1110 receives and collects the log information from each vehicle teaches received by the communicator.).
Haga is silent about:
selecting, when information indicating that an anomaly is occurring …, … an … vehicle from among the plurality of vehicles …;
… a first request to transmit a log …; and
… information … transmitted from the … vehicle in response to the first request…
Bai, in the same field of endeavor, teaches:
selecting, when information indicating that an anomaly is occurring …, … an … vehicle from among the plurality of vehicles … (para. [0010]: In crowd sensing, the number of entities that are queried are adaptively controlled by adaptively sampling selected entities for obtaining the requested information. By controlling the number of sampled entities, the local vehicle computational burden is minimized by maintaining a selective number of entities that will provide sufficient data to make an informed decision while minimizing vehicle data bandwidth; para. [0015]: To minimize the amount of communication activity over the communication medium, the central entity queries only a selected number of remote entities for transmitting the data … If however data between remote entities is different enough such that the accuracy of the data is in question, the central entity may increase the number of remote entities queried in the next query.; para. [0016]: FIG. 3 illustrates a pictorial illustration of how the data transmitted on the communication medium is reduced. Element 32 represents a population in a geographical region. The geographical region is partitioned into quadrants 34. It should be understood that the partitioning of the geographical regions may be separated in regions other than quadrants as illustrated (e.g., the quadrant sizes may vary based on vehicle density or areas may be defined based on road shape). Within each quadrant, one or more vehicles are selected for the query. The selection of vehicles for query is shown at element 36. Once the respective vehicles are identified and notified of their selection for the query, each of the queried vehicles transmits the requested to data to the central entity 12 via wireless communication 38 where the data is then received by the central entity 12 and the data is processed for determining the conditions requested … --- It is noted that as illustrated in FIG. 3 of Bai, one or more vehicles are selected from a plurality of vehicles, which teaches selecting an vehicle from among the plurality of vehicles; if data is different, the central entity may increase the number teaches when information indicating that an anomaly is occurring);
… a first request to transmit a log … (para. [0016]: FIG. 3 illustrates a pictorial illustration of how the data transmitted on the communication medium is reduced. … Once the respective vehicles are identified and notified of their selection for the query, each of the queried vehicles transmits the requested to data to the central entity 12 via wireless communication 38 where the data is then received by the central entity 12 and the data is processed for determining the conditions requested … --- It is noted that each of the queried vehicles transmits the requested to data to the central entity 12 teaches transmitting a first request to transmit a log to the … vehicle …; here, a request (or query) to a (first) vehicle among one or more vehicles in the quadrants 36 in FIG. 3 (corresponding to a selected anomaly-related vehicle) teaches a first request); and
(para. [0016]: Once the respective vehicles are identified and notified of their selection for the query, each of the queried vehicles transmits the requested [to] data to the central entity 12 via wireless communication 38 where the data is then received by the central entity 12 and the data is processed for determining the conditions requested …; para. [0004]: An embodiment contemplates a method of adaptively controlling a sampling size for crowd sensing applications. (a) identifying a plurality of geographic regions for obtaining sample data; (b) identifying, by a central entity, a respective number of entities to sample within each geographical region during a current time interval; (c) obtaining sample data from each of the respective entities identified in step (b); (d) determining, by the central entity, a statistical value for the sampled data; (e) determining whether a difference between the statistical value for the current time interval and a statistical value for a previous time interval is greater than by a predetermined threshold. --- It is noted that each of the queried vehicles transmits the requested [to] data to the central entity teaches information transmitted from the vehicle in response to the first request).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Haga’s system by enhancing Haga’s system to select a vehicle among vehicles having a certain relationship with the vehicle to request for data, as taught by Bai, in order to minimize vehicle data bandwidth.
The motivation is to minimize computational and resource usage of back office computing devices by minimizing the number of remote entities that are selected for transmitting the data to the central entity (Bai, para. [0010]).

Regarding claim 2: 
Haga in view of Bai teaches:
The vehicle anomaly detection server according to claim 1.
Haga further teaches:
… 
in the transmitting, a … request to transmit a log of an in-vehicle network included in the … vehicle is transmitted to the … vehicle via the communicator (para. [0161]: In the case in which the anomaly level of the frame indicates that the frame is anomalous, when a fixed condition is satisfied, the anomaly detection server 80 transmits a key update request to the vehicle (the vehicle in which the anomalous frame is detected) and to vehicles having a certain relationship with the vehicle; para. [0059]: First, each of the multiple vehicles 1010 (first vehicle, second vehicle, and so on) of the group 1000 transmits log information, which is information successively acquired in each vehicle, to the cloud server 1110 of the data center operating company 1100. The cloud server 1110 receives and collects the log information from each vehicle. --- It is noted that transmits a request to vehicles having a certain relationship with the vehicle teaches transmitting a request to the vehicle via the communicator; each of the multiple vehicles 1010 transmits log information, which is information successively acquired in each vehicle, to the cloud server teaches to transmit a log of an in-vehicle network included in the vehicle),
in the determining, whether an anomaly is occurring to the … vehicle is determined based on information indicated by the log transmitted from the … vehicle … received by the communicator (para. [0059]: First, each of the multiple vehicles 1010 (first vehicle, second vehicle, and so on) of the group 1000 transmits log information, which is information successively acquired in each vehicle, to the cloud server 1110 of the data center operating company 1100. The cloud server 1110 receives and collects the log information from each vehicle; para. [0088]: By performing an analysis process based on the vehicle log information, the log analysis processing unit 840 performs assessment of the anomaly level with respect to a frame received on the on-board network of a certain vehicle, and the like. --- It is noted that performs assessment of the anomaly level with respect to … a certain vehicle implies that performs assessment of the anomaly level with respect to each vehicle (having a certain relationship with the vehicle) in the same manner as for the certain vehicle, which teaches determining whether an anomaly is occurring to the vehicle; performing an analysis process based on the vehicle log information and receives and collects the log information from each vehicle (having a certain relationship with the vehicle) teaches determining whether an anomaly is occurring to the vehicle based on information indicated by the log transmitted from the vehicle; the cloud server 1110 receives and collects the log information from each vehicle teaches received by the communicator),
…
in the transmitting, a … request to transmit a log of an in-vehicle network included in the … vehicle is transmitted to the … vehicle via the communicator (para. [0161]: In the case in which the anomaly level of the frame indicates that the frame is anomalous, when a fixed condition is satisfied, the anomaly detection server 80 transmits a key update request to the vehicle (the vehicle in which the anomalous frame is detected) and to vehicles having a certain relationship with the vehicle; para. [0059]: First, each of the multiple vehicles 1010 (first vehicle, second vehicle, and so on) of the group 1000 transmits log information, which is information successively acquired in each vehicle, to the cloud server 1110 of the data center operating company 1100. The cloud server 1110 receives and collects the log information from each vehicle. --- It is noted that transmits … request to vehicles having a certain relationship with the vehicle teaches transmitting a request to the vehicle via the communicator; each of the multiple vehicles 1010 transmits log information, which is information successively acquired in each vehicle, to the cloud server teaches to transmit a log of an in-vehicle network included in the vehicle).
Haga is silent about:
wherein in the selecting, a first sample vehicle is selected from among the plurality of vehicles,

… information … transmitted from the first sample vehicle in response to the second request …,
when it is determined that no anomaly is occurring to the first sample vehicle, a second sample vehicle different from the first sample vehicle is selected from among the plurality of vehicles, and
… a third request to transmit a log … in the second sample vehicle … to the second sample vehicle …
Bai teaches:
wherein in the selecting, a first sample vehicle is selected from among the plurality of vehicles (para. [0016]: FIG. 3 illustrates … Within each quadrant, one or more vehicles are selected for the query. --- It is noted that in FIG. 3, one or more vehicles are selected from a plurality of vehicles, so another vehicle selected in the quadrants 36 of FIG. 3 teaches selecting a first sample vehicle selected from among the plurality of vehicles),
… a second request to transmit a log of.. the first sample vehicle … to the first sample vehicle … (para. [0016]: FIG. 3 illustrates … Once the respective vehicles are identified and notified of their selection for the query, each of the queried vehicles transmits the requested to data to the central entity 12 via wireless communication 38 where the data is then received by the central entity 12 and the data is processed for determining the conditions requested … --- It is noted that each of the queried vehicles transmits the requested to data to the central entity 12, so which implies that a request is also transmitted to the another vehicle selected in FIG. 3 (corresponding to the first sample vehicle), which teaches a second request),
… information … transmitted from the first sample vehicle in response to the second request …(para. [0016]: FIG. 3 illustrates … Once the respective vehicles are identified and notified of their selection for the query, each of the queried vehicles transmits the requested to data to the central entity 12 via wireless communication 38 where the data is then received by the central entity 12 and the data is processed for determining the conditions requested … --- It is noted that each of the queried vehicles transmits the requested [to] data to the central entity, which implies that the another vehicle corresponding to the first sample vehicle also transmits the requested data to the central entity, which teaches information transmitted from the first sample vehicle in response to the second request),
when it is determined that no anomaly is occurring to the first sample vehicle, a second sample vehicle different from the first sample vehicle is selected from among the plurality of vehicles (para. [0003]: … the number of remote entities queried in the next query may be increased to verify the accuracy of the data; para. [0024]: if the difference between the average value for the current time interval and the average value for the previous time interval is less than a predetermined percentage of the average value for the previous time interval, then a determination is made to adjust the number of samples by increasing the number of samples. --- It is noted that the number of remote entities queried in the next query may be increased to verify the accuracy of the data teaches a second sample vehicle different from the first sample vehicle is selected from among the plurality of vehicles; if the difference between the average value for the current time interval and the average value for the previous time interval is less than a predetermined percentage of the average value teaches when it is determined that no anomaly is occurring to the first sample vehicle), and
… a third request to transmit a log … in the second sample vehicle … to the second sample vehicle … (para. [0016]: FIG. 3 illustrates … Once the respective vehicles are identified and notified of their selection for the query, each of the queried vehicles transmits the requested to data to the central entity 12 via wireless communication 38 where the data is then received by the central entity 12 and the data is processed for determining the conditions requested … --- It is noted that each of the queried vehicles transmits the requested to data to the central entity 12, so which implies that a request is also transmitted to the additional vehicle in the quadrants 36 of FIG. 3 (corresponding to the second sample vehicle), which teaches a third request).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Haga’s system by enhancing Haga’s system to select additional vehicle by simply repeating the selecting process, as taught by Bai, in order to request the additional vehicle for data.
The motivation is to improve accuracy for assessing the anomaly level while minimizing computational and resource usage of back office computing devices by minimizing the number of remote entities that are selected for transmitting the data to the central entity.

Regarding claim 3: 
Haga in view of Bai teaches:
The vehicle anomaly detection server according to claim 2.
Haga further teaches:
wherein the log is one of: 
at least a part of time-series data of information included in a frame transmitted and received over the in-vehicle network; and 
time-series data of information about the frame (para. [0083]: The log analysis processing unit 840 includes a function of analyzing the log information collected from each vehicle and stored (accumulated) in the vehicle log storage DB 870, and thereby assessing the anomaly level, which is an index associated with whether or not a frame received on the on-board network of a certain vehicle is anomalous (whether or not an attack frame has been sent out on the on-board network by an attacker). The log analysis processing unit 840 may perform statistical processing or the like, for example, with respect to information about multiple frames collected from each vehicle (information such as the content of each of the multiple frames, the reception timings, and the like), which is expressed by the collected log information; para. [0084]: Techniques used in the construction of a designated model for assessing the anomaly level include outlier detection, change-point detection that detects sudden changes on a time series, and the like. --- It is noted that information such as the content of each of the multiple frames, the reception timings teaches time-series data of information about the frame).

Regarding claim 5:  
Haga in view of Bai teaches:
The vehicle anomaly detection server according to claim 1, further comprising:
Haga further teaches:
a storage that holds first vehicle information indicating an association between a type of a frame transmitted and received over the in-vehicle network and an information processing device that transmits the frame (para. [0089]: FIG. 6 is a diagram illustrating an example of vehicle information stored in the vehicle information DB in the anomaly detection server 80. As illustrated in the diagram, the vehicle information is information that associates, for each vehicle family, the IDs (such as models for identifying the class of ECU) of the ECUs installed in vehicles of that vehicle family, and the IDs (CAN message IDs) of frames transmitted by the ECUs. The vehicle information includes, for each vehicle family, the IDs of all ECUs installed in vehicles of that vehicle family, as well as the CAN message IDs associated with frames transmitted by each of the ECUs, but for the sake of convenience, FIG. 6 only illustrates a portion of the ECU IDs and a portion of the IDs of the frames transmitted by those ECUs; para. [0078]: the gateway 90 is a type of ECU that includes a function of forwarding a frame (data frame) received from one bus to another bus (namely, a destination bus selected according to a condition) under a fixed condition; para. [0162]: As illustrated in FIG. 14, the MAC/encryption-protected message ID list is information that associates, for each vehicle family, the IDs of ECUs provided in vehicles of the vehicle family (such as model numbers for identifying the classes of ECUS), the IDs (CAN message IDs) of frames transmitted by the ECUs, whether or not frames of the message IDs support MAC (are protected by a MAC), and whether or not frames of the message IDs support encryption (are protected by encryption). --- It is noted that the vehicle information DB teaches a storage; in FIG. 14, for example, vehicle family A teaches first vehicle information; whether or not frames of the message IDs support MAC (are protected by a MAC), and whether or not frames of the message IDs support encryption (are protected by encryption) teaches indicating an association between a type of a frame transmitted and received over the in-vehicle network; ECU IDs teach an information processing device, for example, the gateway 90 (i.e., ECU) forwarding a frame (data frame) received from one bus to another bus teaches an information processing device that transmits the frame),
… 
a vehicle including an information processing device that transmits a frame of same type as a frame related to the anomaly occurring to the first vehicle is specified from among the plurality of vehicles, by reference to the first vehicle information (FIG. 6 & para. [0090]: In this way, ECUs of the same type may be installed in the vehicles of multiple vehicle families. The frames transmitted by respective ECUs of the same type installed in the vehicles of differing vehicle families may only differ in the message ID of the frame, while the other content of the frame (such as the data length indicated by the DLC, and the data in the data field), the transmission period of the frame, and the like are the same; para. [0162]: As illustrated in FIG. 14, the MAC/encryption-protected message ID list is information that associates, for each vehicle family, the IDs of ECUs provided in vehicles of the vehicle family (such as model numbers for identifying the classes of ECUS), the IDs (CAN message IDs) of frames transmitted by the ECUs, whether or not frames of the message IDs support MAC (are protected by a MAC), and whether or not frames of the message IDs support encryption (are protected by encryption); para. [0046]: The same anomaly is, for example, an anomaly in frames transmitted by the same type of ECU, an anomaly in frames having the same identification information, or the like.. --- It is noted that ECUs of the same type may be installed in the vehicles of multiple vehicle families teaches a vehicle including an information processing device that transmits a frame; the other content of the frame (such as the data length indicated by the DLC, and the data in the data field), the transmission period of the frame, and the like are the same teaches an information processing device that transmits a frame of same type as a frame related to the anomaly occurring to the first vehicle; and FIG. 14 teaches a vehicle is specified from among the plurality of vehicles, by reference to the vehicle information, for example, if the vehicle with CAN ID 100 in FIG. 14 corresponds to the first vehicle information, the vehicle with CAN ID 200 in FIG. 14 teaches the vehicle specified) …
Haga is silent about:
wherein in the selecting ... and the vehicle specified is selected as the anomaly-related vehicle.
Bai teaches:
wherein in the selecting ... and the vehicle specified is selected as the anomaly-related vehicle (para. [0010]: In crowd sensing, the number of entities that are queried are adaptively controlled by adaptively sampling selected entities for obtaining the requested information. By controlling the number of sampled entities, the local vehicle computational burden is minimized by maintaining a selective number of entities that will provide sufficient data to make an informed decision while minimizing vehicle data bandwidth; para. [0015]: To minimize the amount of communication activity over the communication medium, the central entity queries only a selected number of remote entities for transmitting the data; para. [0016]: FIG. 3 illustrates a pictorial illustration of how the data transmitted on the communication medium is reduced. Element 32 represents a population in a geographical region. The geographical region is partitioned into quadrants 34. It should be understood that the partitioning of the geographical regions may be separated in regions other than quadrants as illustrated (e.g., the quadrant sizes may vary based on vehicle density or areas may be defined based on road shape). Within each quadrant, one or more vehicles are selected for the query. The selection of vehicles for query is shown at element 36. Once the respective vehicles are identified and notified of their selection for the query, each of the queried vehicles transmits the requested to data to the central entity 12 via wireless communication 38 where the data is then received by the central entity 12 and the data is processed for determining the conditions requested … --- It is noted that as illustrated in FIG. 3 of Bai, one or more vehicles are selected from a plurality of vehicles, which teaches the vehicle specified is selected as the anomaly-related vehicle);.
The motivation for claim 1 is applicable for claim 5.

Regarding claim 6: 
Haga in view of Bai teaches:
The vehicle anomaly detection server according to claim 5.
Haga further teaches:
wherein the storage further holds second vehicle information indicating an association of message IDs between different car types, each of the message IDs indicating a type of a frame transmitted and received over the in-vehicle network (para. [0089]: FIG. 6 is a diagram illustrating an example of vehicle information stored in the vehicle information DB in the anomaly detection server 80. As illustrated in the diagram, the vehicle information is information that associates, for each vehicle family, the IDs (such as models for identifying the class of ECU) of the ECUs installed in vehicles of that vehicle family, and the IDs (CAN message IDs) of frames transmitted by the ECUs. The vehicle information includes, for each vehicle family, the IDs of all ECUs installed in vehicles of that vehicle family, as well as the CAN message IDs associated with frames transmitted by each of the ECUs, but for the sake of convenience, FIG. 6 only illustrates a portion of the ECU IDs and a portion of the IDs of the frames transmitted by those ECUs; para. [0078]: the gateway 90 is a type of ECU that includes a function of forwarding a frame (data frame) received from one bus to another bus (namely, a destination bus selected according to a condition) under a fixed condition; para. [0162]: As illustrated in FIG. 14, the MAC/encryption-protected message ID list is information that associates, for each vehicle family, the IDs of ECUs provided in vehicles of the vehicle family (such as model numbers for identifying the classes of ECUS), the IDs (CAN message IDs) of frames transmitted by the ECUs, whether or not frames of the message IDs support MAC (are protected by a MAC), and whether or not frames of the message IDs support encryption (are protected by encryption). --- It is noted that the vehicle information DB teaches the storage; in FIG. 14, for example, vehicle family B teaches second vehicle information; the IDs (CAN message IDs) of frames teaches indicating an association of message IDs between different car types (i.e., different vehicle family); whether or not frames of the message IDs support MAC (are protected by a MAC), and whether or not frames of the message IDs support encryption (are protected by encryption) teaches each of the message IDs indicating a type of a frame transmitted and received over the in-vehicle network), and
…
a message ID that identifies a frame transmitted and received over an in-vehicle network included in a vehicle of a car type different from a car type of the first vehicle and corresponds to a message ID of the frame related to the anomaly occurring to the first vehicle is specified by reference to the second vehicle information (para. [0089]: FIG. 6 is a diagram illustrating an example of vehicle information stored in the vehicle information DB in the anomaly detection server 80. As illustrated in the diagram, the vehicle information is information that associates, for each vehicle family, the IDs (such as models for identifying the class of ECU) of the ECUs installed in vehicles of that vehicle family, and the IDs (CAN message IDs) of frames transmitted by the ECUs. The vehicle information includes, for each vehicle family, the IDs of all ECUs installed in vehicles of that vehicle family, as well as the CAN message IDs associated with frames transmitted by each of the ECUs, but for the sake of convenience, FIG. 6 only illustrates a portion of the ECU IDs and a portion of the IDs of the frames transmitted by those ECUs; para. [0078]: the gateway 90 is a type of ECU that includes a function of forwarding a frame (data frame) received from one bus to another bus (namely, a destination bus selected according to a condition) under a fixed condition; para. [0162]: As illustrated in FIG. 14, the MAC/encryption-protected message ID list is information that associates, for each vehicle family, the IDs of ECUs provided in vehicles of the vehicle family (such as model numbers for identifying the classes of ECUS), the IDs (CAN message IDs) of frames transmitted by the ECUs, whether or not frames of the message IDs support MAC (are protected by a MAC), and whether or not frames of the message IDs support encryption (are protected by encryption). --- It is noted that the CAN message IDs associated with frames transmitted by each of the ECUs teaches a message ID that identifies a frame transmitted and received over an in-vehicle network included in a vehicle; in FIG. 14, for example, CAN ID 110 teaches a message ID of a vehicle of a car type different from a car type of the first vehicle and corresponds to a message ID of the frame related to the anomaly occurring to the first vehicle (e.g., CAN ID 100) is specified by reference to the second vehicle information),
a vehicle including an information processing device that transmits a frame of a type indicated by the message ID specified is specified from among the plurality of vehicles by reference to the first vehicle information (FIG. 3 & para. [0078]: the gateway 90 is a type of ECU that includes a function of forwarding a frame (data frame) received from one bus to another bus (namely, a destination bus selected according to a condition) under a fixed condition; para. [0162]: As illustrated in FIG. 14, the MAC/encryption-protected message ID list is information that associates, for each vehicle family, the IDs of ECUs provided in vehicles of the vehicle family (such as model numbers for identifying the classes of ECUS), the IDs (CAN message IDs) of frames transmitted by the ECUs, whether or not frames of the message IDs support MAC (are protected by a MAC), and whether or not frames of the message IDs support encryption (are protected by encryption). --- It is noted that ECUs of the same type may be installed in the vehicles of multiple vehicle families teaches a vehicle including an information processing device that transmits a frame; the gateway 90 (i.e., ECU) forwarding a frame (data frame) received from one bus to another bus based on FIG. 14, which teaches a frame of a type indicated by the message ID specified; in FIG. 14, for example, vehicle family A teaches a vehicle is specified from among the plurality of vehicles by reference to the first vehicle information) …
Haga is silent about:
in the selecting ... and the vehicle specified is selected as the anomaly-related vehicle.
Bai teaches:
in the selecting ... and the vehicle specified is selected as the anomaly-related vehicle (para. [0010]: In crowd sensing, the number of entities that are queried are adaptively controlled by adaptively sampling selected entities for obtaining the requested information. By controlling the number of sampled entities, the local vehicle computational burden is minimized by maintaining a selective number of entities that will provide sufficient data to make an informed decision while minimizing vehicle data bandwidth; para. [0015]: To minimize the amount of communication activity over the communication medium, the central entity queries only a selected number of remote entities for transmitting the data; para. [0016]: FIG. 3 illustrates a pictorial illustration of how the data transmitted on the communication medium is reduced. Element 32 represents a population in a geographical region. The geographical region is partitioned into quadrants 34. It should be understood that the partitioning of the geographical regions may be separated in regions other than quadrants as illustrated (e.g., the quadrant sizes may vary based on vehicle density or areas may be defined based on road shape). Within each quadrant, one or more vehicles are selected for the query. The selection of vehicles for query is shown at element 36. Once the respective vehicles are identified and notified of their selection for the query, each of the queried vehicles transmits the requested to data to the central entity 12 via wireless communication 38 where the data is then received by the central entity 12 and the data is processed for determining the conditions requested … --- It is noted that as illustrated in FIG. 3 of Bai, one or more vehicles are selected from a plurality of vehicles, which teaches the vehicle specified is selected as the anomaly-related vehicle).
The motivation for claim 1 is applicable for claim 6.

Regarding claim 7: 
Haga in view of Bai teaches:
The vehicle anomaly detection server according to claim 1, further comprising:
Haga further teaches:
a storage that holds a vehicle ID list for each car type, the vehicle ID list including a vehicle ID identifying a vehicle as a candidate for a transmission destination of the first request (para. [0089]: FIG. 6 is a diagram illustrating an example of vehicle information stored in the vehicle information DB in the anomaly detection server 80. As illustrated in the diagram, the vehicle information is information that associates, for each vehicle family, the IDs (such as models for identifying the class of ECU) of the ECUs installed in vehicles of that vehicle family, and the IDs (CAN message IDs) of frames transmitted by the ECUs. The vehicle information includes, for each vehicle family, the IDs of all ECUs installed in vehicles of that vehicle family, as well as the CAN message IDs associated with frames transmitted by each of the ECUs, but for the sake of convenience, FIG. 6 only illustrates a portion of the ECU IDs and a portion of the IDs of the frames transmitted by those ECUs; para. [0059]: First, each of the multiple vehicles 1010 (first vehicle, second vehicle, and so on) of the group 1000 transmits log information, which is information successively acquired in each vehicle, to the cloud server 1110 of the data center operating company 1100. The cloud server 1110 receives and collects the log information from each vehicle. --- It is noted that the vehicle information DB teaches a storage; information that associates, for each vehicle family, the IDs teaches holds a vehicle ID list for each car type (see FIGs. 6 and 14); each vehicle ID teaches a vehicle ID identifying a vehicle; each of the multiple vehicles 1010 transmits log information to the cloud server implies that each of the multiple vehicles 1010 can be a candidate, which teaches a candidate for a transmission destination of the first request),
… the anomaly-related vehicle is … using the vehicle ID list (para. [0064]: Herein, an on-board network management system will be described, with focus on an anomaly detection server that may collect and analyze log information (such as information about frames transmitted on an on-board network, and a vehicle ID) from multiple vehicles (automobiles), assess the anomaly level of a frame transmitted on the CAN bus inside a certain vehicle, and in accordance with the anomaly level, transmit information (a warning, information for running control or the like) to that vehicle or other vehicles. --- It is noted that an anomaly detection server may collect and analyze log information (such as a vehicle ID) from multiple vehicles teaches the anomaly-related vehicle is using the vehicle ID list).
Haga is silent about:
wherein in the selecting ... and the … vehicle …is selected …
Bai teaches:
wherein in the selecting ... and the … vehicle …is selected … (para. [0010]: In crowd sensing, the number of entities that are queried are adaptively controlled by adaptively sampling selected entities for obtaining the requested information. By controlling the number of sampled entities, the local vehicle computational burden is minimized by maintaining a selective number of entities that will provide sufficient data to make an informed decision while minimizing vehicle data bandwidth; para. [0015]: To minimize the amount of communication activity over the communication medium, the central entity queries only a selected number of remote entities for transmitting the data; para. [0016]: FIG. 3 illustrates a pictorial illustration of how the data transmitted on the communication medium is reduced. Element 32 represents a population in a geographical region. The geographical region is partitioned into quadrants 34. It should be understood that the partitioning of the geographical regions may be separated in regions other than quadrants as illustrated (e.g., the quadrant sizes may vary based on vehicle density or areas may be defined based on road shape). Within each quadrant, one or more vehicles are selected for the query. The selection of vehicles for query is shown at element 36. Once the respective vehicles are identified and notified of their selection for the query, each of the queried vehicles transmits the requested to data to the central entity 12 via wireless communication 38 where the data is then received by the central entity 12 and the data is processed for determining the conditions requested … --- It is noted that as illustrated in FIG. 3 of Bai, one or more vehicles are selected from a plurality of vehicles, which teaches the anomaly-related vehicle is selected).
The motivation for claim 1 is applicable for claim 7.

Regarding claim 8: 
Haga in view of Bai teaches:
The vehicle anomaly detection server according to claim 7.
Haga further teaches:
wherein the vehicle ID list indicates a group of vehicle IDs … related to the vehicle that is the candidate for the transmission destination of the first request (para. [0162]: As illustrated in FIG. 14, the MAC/encryption-protected message ID list is information that associates, for each vehicle family, the IDs of ECUs provided in vehicles of the vehicle family (such as model numbers for identifying the classes of ECUS), the IDs (CAN message IDs) of frames transmitted by the ECUs, whether or not frames of the message IDs support MAC (are protected by a MAC), and whether or not frames of the message IDs support encryption (are protected by encryption). --- It is noted that in FIG. 14, vehicle family teaches the vehicle ID list; vehicle family A, B, C teaches a group of vehicle IDs related to the vehicle; each of the multiple vehicles 1010 transmits log information to the cloud server implies that each of the multiple vehicles 1010 can be a candidate, which teaches a candidate for a transmission destination of the first request), and
… the anomaly-related vehicle is … based on … the vehicle ID list (para. [0064]: Herein, an on-board network management system will be described, with focus on an anomaly detection server that may collect and analyze log information (such as information about frames transmitted on an on-board network, and a vehicle ID) from multiple vehicles (automobiles), assess the anomaly level of a frame transmitted on the CAN bus inside a certain vehicle, and in accordance with the anomaly level, transmit information (a warning, information for running control or the like) to that vehicle or other vehicles. --- It is noted that an anomaly detection server may collect and analyze log information (such as a vehicle ID) from multiple vehicles teaches the anomaly-related vehicle is using (i.e., based on) the vehicle ID list).
Haga is silent about:
in the selecting ... and the vehicle …is selected based on the geographical area …
Bai teaches:
in the selecting ... and the vehicle …is selected based on the geographical area … (para. [0010]: In crowd sensing, the number of entities that are queried are adaptively controlled by adaptively sampling selected entities for obtaining the requested information. By controlling the number of sampled entities, the local vehicle computational burden is minimized by maintaining a selective number of entities that will provide sufficient data to make an informed decision while minimizing vehicle data bandwidth; para. [0015]: To minimize the amount of communication activity over the communication medium, the central entity queries only a selected number of remote entities for transmitting the data; para. [0016]: FIG. 3 illustrates a pictorial illustration of how the data transmitted on the communication medium is reduced. Element 32 represents a population in a geographical region. The geographical region is partitioned into quadrants 34. It should be understood that the partitioning of the geographical regions may be separated in regions other than quadrants as illustrated (e.g., the quadrant sizes may vary based on vehicle density or areas may be defined based on road shape). Within each quadrant, one or more vehicles are selected for the query. The selection of vehicles for query is shown at element 36. Once the respective vehicles are identified and notified of their selection for the query, each of the queried vehicles transmits the requested to data to the central entity 12 via wireless communication 38 where the data is then received by the central entity 12 and the data is processed for determining the conditions requested … --- It is noted that as illustrated in FIG. 3 of Bai, one or more vehicles are selected from a plurality of vehicles based on geographical region, which teaches the anomaly-related vehicle is selected based on the geographical area).
The motivation for claim 1 is applicable for claim 8.

Regarding claim 9: 
Haga in view of Bai teaches:
The vehicle anomaly detection server according to claim 1, further comprising:
Haga further teaches:
a storage that holds associated information-processing-device information that indicates an association between a plurality of information processing devices connected to the in-vehicle network (para. [0089]: FIG. 6 is a diagram illustrating an example of vehicle information stored in the vehicle information DB in the anomaly detection server 80. As illustrated in the diagram, the vehicle information is information that associates, for each vehicle family, the IDs (such as models for identifying the class of ECU) of the ECUs installed in vehicles of that vehicle family, and the IDs (CAN message IDs) of frames transmitted by the ECUs. The vehicle information includes, for each vehicle family, the IDs of all ECUs installed in vehicles of that vehicle family, as well as the CAN message IDs associated with frames transmitted by each of the ECUs, but for the sake of convenience, FIG. 6 only illustrates a portion of the ECU IDs and a portion of the IDs of the frames transmitted by those ECUs; para. [0078]: the gateway 90 is a type of ECU that includes a function of forwarding a frame (data frame) received from one bus to another bus (namely, a destination bus selected according to a condition) under a fixed condition; para. [0162]: As illustrated in FIG. 14, the MAC/encryption-protected message ID list is information that associates, for each vehicle family, the IDs of ECUs provided in vehicles of the vehicle family (such as model numbers for identifying the classes of ECUS), the IDs (CAN message IDs) of frames transmitted by the ECUs, whether or not frames of the message IDs support MAC (are protected by a MAC), and whether or not frames of the message IDs support encryption (are protected by encryption). --- It is noted that the vehicle information DB teaches a storage; in FIG. 14, for example, ECU IDs 001 and 002 teach a plurality of information processing devices; information relating to ECU IDs (e.g., 001) teaches associated information-processing-device information that indicates an association between a plurality of information processing devices connected to the in-vehicle network),
…
a vehicle including an information processing device that is associated with an information processing device that transmits a frame related to the anomaly occurring to the first vehicle is specified from among the plurality of vehicles, by reference to the associated information-processing-device information (FIG. 3 & para. [0078]: the gateway 90 is a type of ECU that includes a function of forwarding a frame (data frame) received from one bus to another bus (namely, a destination bus selected according to a condition) under a fixed condition; para. [0162]: As illustrated in FIG. 14, the MAC/encryption-protected message ID list is information that associates, for each vehicle family, the IDs of ECUs provided in vehicles of the vehicle family (such as model numbers for identifying the classes of ECUS), the IDs (CAN message IDs) of frames transmitted by the ECUs, whether or not frames of the message IDs support MAC (are protected by a MAC), and whether or not frames of the message IDs support encryption (are protected by encryption). --- It is noted that in FIGs. 3 and 14 teaches a vehicle; the vehicle includes ECUs, which teaches a vehicle including an information processing device; the gateway 90 (i.e., ECU) forwarding a frame (data frame) received from one bus to another bus, thus the gateway forwarding a frame (data frame) received based on FIG. 14 teaches an information processing device that transmits a frame related to the anomaly occurring to the first vehicle is specified from among the plurality of vehicles, by reference to the associated information-processing-device information) …
Haga is silent about:
wherein in the selecting ... and the vehicle specified is selected as the anomaly-related vehicle.
Bai teaches:
wherein in the selecting ... and the vehicle specified is selected as the anomaly-related vehicle (para. [0010]: In crowd sensing, the number of entities that are queried are adaptively controlled by adaptively sampling selected entities for obtaining the requested information. By controlling the number of sampled entities, the local vehicle computational burden is minimized by maintaining a selective number of entities that will provide sufficient data to make an informed decision while minimizing vehicle data bandwidth; para. [0015]: To minimize the amount of communication activity over the communication medium, the central entity queries only a selected number of remote entities for transmitting the data; para. [0016]: FIG. 3 illustrates a pictorial illustration of how the data transmitted on the communication medium is reduced. Element 32 represents a population in a geographical region. The geographical region is partitioned into quadrants 34. It should be understood that the partitioning of the geographical regions may be separated in regions other than quadrants as illustrated (e.g., the quadrant sizes may vary based on vehicle density or areas may be defined based on road shape). Within each quadrant, one or more vehicles are selected for the query. The selection of vehicles for query is shown at element 36. Once the respective vehicles are identified and notified of their selection for the query, each of the queried vehicles transmits the requested to data to the central entity 12 via wireless communication 38 where the data is then received by the central entity 12 and the data is processed for determining the conditions requested … --- It is noted that as illustrated in FIG. 3 of Bai, one or more vehicles are selected from a plurality of vehicles, which teaches the vehicle specified is selected as the anomaly-related vehicle).
The motivation for claim 1 is applicable for claim 9.

Regarding claim 10: 
Claim 10 recites a vehicle anomaly detection system which corresponds to the vehicle anomaly detection server according to claim 1, and contains no additional limitations. Therefore claim 10 is rejected by applying the same rationale used to reject claim 1 above.

Regarding claim 11: 
Claim 11 recites vehicle anomaly detection method executed by the vehicle anomaly detection system which corresponds to the vehicle anomaly detection server according to claim 1, and contains no additional limitations. Therefore claim 11 is rejected by applying the same rationale used to reject claim 1 above.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Haga et al. (WO 2017/104112 A1; hereinafter, “Haga”) in view of Bai et al. (US 2016/0124976 A1; hereinafter, “Bai”), and further in view of Uchida (US 10,491,011 B2; hereinafter, “Uchida”). It is noted that, hereinafter, US 2018/0295147 A1 (which is a continuation application of PCT/JP2016/004992 of which the publication number is WO 2017/104112 A1) is used as an English translation of WO 2017/104112 A1. Thus, paragraph numbers of Haga cited in the rejection are based on US 2018/0295147 A1.

Regarding claim 4:  
Haga in view of Bai teaches:
The vehicle anomaly detection server according to claim 3.
Haga further teaches:
… the first vehicle having the anomaly … the anomaly-related vehicle (para. [0161]: The anomaly detection server 80 assesses the anomaly level of a frame received on the on-board network of a certain vehicle, on the basis of information about the frame. In the case in which the anomaly level of the frame indicates that the frame is anomalous, when a fixed condition is satisfied, the anomaly detection server 80 transmits a key update request to the vehicle (the vehicle in which the anomalous frame is detected) and to vehicles having a certain relationship with the vehicle. Vehicles having a certain relationship with the vehicle in which the anomalous frame is detected are, for example, vehicles in the same vehicle family, vehicles provided with the same type of ECU, or the like. If the vehicles having the certain relationship are specifiable on the basis of information related to the vehicle in which the anomalous frame is detected, the vehicles may also have some other fixed relationship. --- It is noted that In the case in which the anomaly level of the frame (from a certain vehicle) indicates that the frame is anomalous teaches when information indicating that an anomaly is occurring to a first vehicle among a plurality of vehicles is obtained by the processor; a certain vehicle teaches a fist vehicle; one of vehicles having a certain relationship with the vehicle teaches an anomaly-related vehicle from among the plurality of vehicles).
Haga in view of Bai is silent about:
wherein in the selecting, a vehicle that is of same car type [as the first vehicle] … is selected [as the anomaly-related vehicle].
Uchida, in the same field of endeavor, teaches: 
wherein in the selecting, a vehicle that is of same car type [as the first vehicle] … is selected [as the anomaly-related vehicle] (col. 12, ll. 8-16: In the above-described data mining analysis, data center 3 makes reference to registration data REG (see FIG. 6) to select data H2, P2 collected from vehicles 2 including battery packs 10 of the same type as battery pack 10 included in vehicle 1. Vehicles 2 corresponding to the data to be selected are preferably the same vehicle type of vehicles as that of vehicle 1, and are more preferably the same vehicle type and model year of vehicles as those of vehicle 1. --- It is noted that vehicles 2 to be selected are preferably the same vehicle type of vehicles as that of vehicle 1 teaches selecting, a vehicle that is of same car type as the first vehicle).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Haga in view of Bai’s system by enhancing Haga in view of Bai’s system to select the same type of vehicle to collect data, as taught by Uchida, in order to assess the anomaly level of a vehicle based on the same type of vehicle.
	The motivation is to preemptively stop an attack and prepare security countermeasures on the vehicles having the certain relationship by assessing the anomaly level of a related vehicle.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WANSIK YOU whose telephone number is (571)270-3360.  The examiner can normally be reached on 7:30-5:30 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashokkumar Patel can be reached on (571) 272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/W.Y./Examiner, Art Unit 2491





/ASHOKKUMAR B PATEL/            Supervisory Patent Examiner, Art Unit 2491